

117 S1392 IS: To establish the Federal Rainy Day Fund to control emergency spending.
U.S. Senate
2021-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1392IN THE SENATE OF THE UNITED STATESApril 27, 2021Mr. Braun introduced the following bill; which was read twice and referred to the Committee on the BudgetA BILLTo establish the Federal Rainy Day Fund to control emergency spending.1.Limitations on emergency spending(a)DefinitionsIn this section—(1)the term discretionary spending limit has the meaning given that term in section 250(c) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 900(c)); (2)the term emergency means any occasion or instance for which Federal assistance is needed to supplement State and local efforts and capabilities to save lives and to protect property and public health and safety, or to lessen or avert the threat of a catastrophe in any part of the United States; (3)the term Fund means the Federal Rainy Day Fund established under subsection (c)(1); and(4)the term previous year's nonemergency discretionary spending means the amount of the discretionary spending limit for all categories for the most recent previous fiscal year for which there was a discretionary spending limit, excluding any adjustment for the fiscal year for amounts designated as being for an emergency requirement under section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(b)(2)(A)(i)), as in effect on the day before the date of enactment of this Act. (b)Sense of the SenateIt is the sense of the Senate that saving for a rainy day should be accompanied by offsets in other programs so that the Federal Government does not live beyond its means. (c)Federal Rainy Day Fund(1)EstablishmentThere is established in the Treasury an account to be known as the Federal Rainy Day Fund.(2)FundingFor fiscal year 2021 and each fiscal year thereafter, there is authorized to be appropriated to the Fund an amount equal to 2 percent of the amount of previous year's nonemergency discretionary spending.(3)AvailabilityAmounts in the Fund shall remain available until expended, in accordance with subsection (d).(d)Use of Federal Rainy Day Fund(1)Prohibition on using Federal Rainy Day Fund for nonemergencies(A)Point of order against use for nonemergencies(i)In generalIn the Senate, it shall not be in order to consider a provision in a bill, joint resolution, motion, amendment, amendment between the Houses, or conference report that appropriates funds from the Federal Rainy Day Fund for any program, project, or activity that is not an emergency.(ii)Point of order sustainedIf a point of order is made by a Senator against a provision described in clause (i), and the point of order is sustained by the Chair, that provision shall be stricken from the measure and may not be offered as an amendment from the floor.(B)Form of the point of orderA point of order under subparagraph (A)(i) may be raised by a Senator as provided in section 313(e) of the Congressional Budget Act of 1974 (2 U.S.C. 644(e)).(C)Conference reportsWhen the Senate is considering a conference report on, or an amendment between the Houses in relation to, a bill or joint resolution, upon a point of order being made by any Senator pursuant to subparagraph (A)(i), and such point of order being sustained, such material contained in such conference report or House amendment shall be stricken, and the Senate shall proceed to consider the question of whether the Senate shall recede from its amendment and concur with a further amendment, or concur in the House amendment with a further amendment, as the case may be, which further amendment shall consist of only that portion of the conference report or House amendment, as the case may be, not so stricken. Any such motion in the Senate shall be debatable. In any case in which such point of order is sustained against a conference report (or Senate amendment derived from such conference report by operation of this subparagraph), no further amendment shall be in order.(D)No waiver or suspensionIn the Senate, it shall not be in order to move to waive or suspend subparagraph (A). (2)Use of Federal Rainy Day Fund first(A)Point of order against regular appropriations for emergencies(i)In generalIn the Senate, it shall not be in order to consider a provision in a bill, joint resolution, motion, amendment, amendment between the Houses, or conference report that appropriates funds from the General Fund of the Treasury for an emergency, unless there are no unobligated funds in the Federal Rainy Day Fund.(ii)Point of order sustainedIf a point of order is made by a Senator against a provision described in clause (i), and the point of order is sustained by the Chair, that provision shall be stricken from the measure and may not be offered as an amendment from the floor.(B)Form of the point of orderA point of order under subparagraph (A)(i) may be raised by a Senator as provided in section 313(e) of the Congressional Budget Act of 1974 (2 U.S.C. 644(e)).(C)Conference reportsWhen the Senate is considering a conference report on, or an amendment between the Houses in relation to, a bill or joint resolution, upon a point of order being made by any Senator pursuant to subparagraph (A)(i), and such point of order being sustained, such material contained in such conference report or House amendment shall be stricken, and the Senate shall proceed to consider the question of whether the Senate shall recede from its amendment and concur with a further amendment, or concur in the House amendment with a further amendment, as the case may be, which further amendment shall consist of only that portion of the conference report or House amendment, as the case may be, not so stricken. Any such motion in the Senate shall be debatable. In any case in which such point of order is sustained against a conference report (or Senate amendment derived from such conference report by operation of this subparagraph), no further amendment shall be in order.(D)No waiver or suspensionIn the Senate, it shall not be in order to move to waive or suspend subparagraph (A). (3)Point of order against emergency spendingSection 314 of the Congressional Budget Act of 1974 (2 U.S.C. 645) is amended—(A)in subsection (d)—(i)in paragraph (1), by striking contains a provision providing new budget authority and outlays or reducing revenue, and a designation of such provision as an emergency requirement pursuant to 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985 and inserting contains an appropriation from the Federal Rainy Day Fund for an emergency (as defined in section __ of the ___ Act); and(ii)in paragraph (2)(A), by striking a designation and inserting an appropriation; and(B)in subsection (e)—(i)in the subsection heading, by striking designation and inserting appropriation; (ii)in paragraph (1), by striking an emergency designation in that measure, that provision making such a designation and inserting a provision containing an appropriation from the Federal Rainy Day Fund for an emergency (as defined in section __ of the ___ Act, that provision; (iii)in paragraph (2), by striking three-fifths each place it appears and inserting two-thirds;(iv)by striking paragraph (3); and(v)by redesignating paragraphs (4) and (5) as paragraphs (3) and (4), respectively. (e)GAO studyThe Comptroller General of the United States shall submit to Congress a report assessing the relationship between emergency, disaster, and wildfire spending, which shall include recommendations, if any, to modify the spending that qualifies as emergency spending.(f)Repeal of adjustment for emergency spendingSection 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(b)(2)(A)) is amended—(1)in the subparagraph heading, by striking Emergency appropriations; overseas and inserting Overseas; (2)by striking that— and all that follows through (ii) the Congress and inserting that the Congress; (3)by striking designates, and all that follows through the adjustment and inserting designates, the adjustment; and(4)by striking designated as emergency requirements or for and inserting designated for.(g)Effective dateThis section and the amendments made by this section shall—(1)take effect on the date of enactment of this Act; and(2)apply with respect to fiscal year 2021 and each fiscal year thereafter. 